UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4235



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LATONYA RENEE DAVIS, a/k/a Pooh,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:04-cr-00898-JFA-2)


Submitted:   January 16, 2008             Decided:   March 12, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


I.S. Leevy Johnson, JOHNSON, TOAL & BATTISTE, P.A., Columbia, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           On May 14, 2004, LaTonya Davis traveled from Charlotte,

North Carolina to Columbia, South Carolina to meet Anthony White.

White wished to exchange cocaine he had purchased earlier through

Davis because the cocaine was not properly cooking into crack and

to purchase additional cocaine.          Three of Davis’ cohorts - Roy

Sargeant, Curtis Ashford, and Horace Vaughn, Jr. - traveled to

Columbia as well, in a separate vehicle.         Davis and the three men

intended to rob White of his drugs and money.           After meeting White

in   Columbia,   Davis   led   White’s    car   north    on   I-26.   At   a

predetermined exit, Davis exited I-26 and honked her horn to signal

Sargeant and Ashford, who were lying in wait for White in a ditch

beside the road.

           As the two vehicles approached the end of the exit ramp,

Sargeant and Ashford approached White’s vehicle, in an attempt to

rob White.    However, Davis did not come to a complete stop at the

end of the ramp and thereby failed to block White’s vehicle.

Sargeant and Ashford then fired multiple shots into White’s car.

Robin Platts, White’s girlfriend, was driving White’s car and was

killed by a shot fired by Sargeant.       From the passenger seat, White

managed to maneuver the vehicle back onto I-26, where he succeeded

in flagging down help.     Davis and her fellow assailants fled the

scene.




                                  - 2 -
            Officers responding to the scene discovered a backpack

containing cocaine residue and $44,875 in cash. During a search of

the   woods,    officers    discovered     approximately     one   kilogram    of

cocaine, which White admitted to hiding.                  As a result of the

shooting,      the   Federal    Bureau    of   Investigation   (“FBI”)   began

investigating Davis, Sargeant, White, Ashford, Vaughn and others.

Through cell phone records, the FBI connected White to Davis and

then Davis to Sargeant.          Agents stopped Sargeant on September 28,

2004, and discovered 250.57 grams of marijuana and 12.18 grams of

crack cocaine in Sargeant’s vehicle.                A subsequent search of

Sargeant’s      apartment      resulted   in   officers    seizing   drugs    and

multiple firearms.       Sargeant, a convicted felon, was arrested on

federal gun and drug charges.

            Davis was ultimately arrested and admitted to involvement

in a drug conspiracy with Sargeant and others, involving kilogram

quantities of cocaine.          On August 17, 2005, Davis was indicted in

a Third Superseding Indictment for: (1) conspiracy to possess with

intent to distribute 50 grams or more of cocaine base, 5 kilograms

or more of cocaine, and a quantity of marijuana, in violation of 21

U.S.C. § 841 (2000) (Count One); (2) the intentional killing of

Robin Platts while engaged in the offense described in Count One,

in violation of 21 U.S.C. § 848(e)(1)(A) (2000) and 18 U.S.C.

§ 2 (2000); and (3) the unlawful killing of Robin Platts while in

possession of a firearm during and relation to a drug trafficking


                                      - 3 -
crime   and    a    crime    of       violence,    in   violation   of   18    U.S.C.A.

§ 924(j)(1) (West 2000 and Supp. 2007).                      Prior to this Third

Superseding        Indictment,         Sargeant    began    cooperating       with   the

Government.        Sargeant admitted to his involvement in the drug

conspiracy and the killing of Robin Platts and entered into a plea

agreement.      Ashford, likewise, eventually entered into a similar

plea agreement.

              Unlike her co-conspirators, Davis pled not guilty and

proceeded to a jury trial. At Davis’ trial, Sargeant, Ashford, and

White all testified on behalf of the Government.                    Following a two

week trial, Davis was found guilty on October 31, 2006, of all

three counts.        On February 27, 2007, Davis was sentenced to life

imprisonment on each count to be served concurrently. Davis timely

noted her appeal and raises two alleged errors on appeal.                       For the

reasons that follow, we affirm the district court.

              Davis first contests her conviction under Count Seven of

the indictment.       Count Seven of the indictment charges that Davis

“during and in relation to a drug trafficking crime and a crime of

violence” in violation of § 924(c), unlawfully killed Robin Platts,

all   in   violation        of    §    924(j)(1).       According   to    Davis,     the

Government failed to prove that the car Platts and White were

traveling in had moved in interstate commerce and, thus, failed to

establish the predicate § 924(c) crime of violence - namely, car-

jacking.      Consequently, Davis argues that the Government failed to


                                           - 4 -
establish a violation of § 924(j)(1).                Even assuming Davis is

correct that the Government failed to prove an essential element of

car—jacking, her argument that the Government failed to prove a

predicate § 924(c) offense is nevertheless without merit.

            Count Seven of the Third Superseding Indictment alleged

the unlawful killing of Platts occurred “during and in relation to

a drug trafficking crime and a crime of violence . . . with

premeditation in perpetration of the offenses alleged in Count One

. . . .”   As a general rule, “‘when a jury returns a guilty verdict

on an indictment charging several acts in the conjunctive . . . the

verdict stands if the evidence is sufficient with respect to any

one of the acts charged.’”       United States v. Hawkes, 753 F.2d 355,

357 (4th Cir. 1985) (quoting Turner v. United States, 396 U.S. 398,

420 (1970)).         Thus, Davis’ conviction on Count Seven may be

sustained if the evidence, viewed in the light most favorable to

the Government, was sufficient to support the jury’s verdict that

Platts’    killing    occurred   during   and   in    relation   to   the    drug

trafficking conspiracy.      United States v. Lomax, 293 F.3d 701, 705

(4th Cir. 2002) (quoting United States v. Burgos, 94 F.3d 849, 863

(4th Cir. 1996)(internal quotations omitted)).

            Here, White testified that he purchased between five and

ten kilograms of cocaine from Davis.            Sargeant testified that he

purchased five to seven kilograms of cocaine from Davis.                    Their

testimony was corroborated by Davis’ statements to law enforcement.


                                    - 5 -
Davis admitted to having taken White to meet her cocaine suppliers.

Davis admitted to dealing seven to eight kilograms of cocaine to

White and to knowing that he cooked the cocaine into crack.                    Davis

admitted that White was upset that the cocaine was not cooking into

crack and that she agreed to meet him to exchange the cocaine.

Davis admitted to planning with Sargeant to rob White of money and

drugs during their meeting to exchange White’s cocaine.                          This

evidence was sufficient to connect Davis to the drug conspiracy,

and the killing of Platts to the drug conspiracy.                    Accordingly,

Davis’    contention    lacks     merit     because   the   Government        clearly

satisfied    its    burden   of      proving    the   existence      of   a    “drug

trafficking crime,” as defined by § 924(c)(2).

            Davis next argues that her sentence violates the Eighth

Amendment. According to Davis, she received a more severe sentence

than each of her co-defendants who entered plea agreements because

of her decision to exercise her Fifth Amendment right to a jury

trial.

            Plea bargaining is a well established, “approved method

of encouraging guilty pleas by offering a defendant the certainty

of   a   lesser    punishment   or    the    possibility    of   a   more     severe

punishment.”      United States v. Carter, 804 F.2d 508, 513 (9th Cir.

1986) (citing Frank v. Blackburn, 646 F.2d 873, 878 (5th Cir.

1980)(internal quotations omitted)); see Brady v. United States,

397 U.S. 742, 753 (1970).         Here, Sargeant and Ashford entered plea


                                       - 6 -
agreements with the Government and stipulated to the application of

the murder cross-reference to their advisory guidelines range.

This stipulation resulted in a base offense level of 43 and a

corresponding advisory sentence of life imprisonment.   U.S.S.G. §§

2D1.1(d)(1) and 2A1.1(a).      Because Sargeant and Ashford pled

guilty, each received a three level reduction for acceptance of

responsibility, which reduced their base offense level to level 40.

Sargeant and Ashford also received the benefit of a § 5K1.1 motion

due to their cooperation with the Government and because they

testified at Davis’ trial.     “The single fact of a disparity in

sentences between a defendant who stands trial and a co-defendant

who pleads guilty does not require appellate reversal, as has often

been recognized.”    United States v. Brainard, 745 F.2d 320, 324

(4th Cir. 1984).    Thus, Davis’ argument is without merit.

          Additionally, to the extent Davis claims her sentence is

disproportionate to the offenses of conviction, her claim is,

likewise, without merit.   Three factors should be considered in an

Eighth Amendment proportionality review: “[(1)] the gravity of the

offense and the harshness of the penalty; [(2)] the sentences

imposed on other criminals in the same jurisdiction; and [(3)] the

sentences imposed for the commission of the same crime in other

jurisdictions.”    Solem v. Helm, 463 U.S. 277, 292 (1983).

          First, to the extent the Solem v. Helm analysis is still

required, it is unarguable that the gravity of Davis’ offense is


                                - 7 -
great.   “Drug use, and the use of crack in particular, has become

a pervasive, destructive force in American society.” United States

v. D’Anjou, 16 F.3d 604, 613 (4th Cir. 1994).    Davis was involved

with a drug conspiracy responsible for the distribution of at least

50 grams of cocaine base and five kilograms of cocaine.    Moreover,

as a direct result of Davis’ involvement in the conspiracy and the

attempted robbery of White, Robin Platts was killed.          Although

Davis’ punishment is also grave, a life sentence for repeatedly

dealing drugs cannot be considered disproportionately cruel and

unusual, particularly where, as here, the conspiracy directly

caused the death of another.   See D’Anjou, 16 F.3d at 613.    Second,

to the extent that only the second and third Solem prongs apply,

see Harmelin v. Michigan, 501 U.S. 957 (1991), this court has

already “found that a life sentence for a major drug violation is

not disproportionate in comparison with other sentences under the

Guidelines.”   D’Anjou, 16 F.3d at 613.   Thus, Davis has failed to

show an Eighth Amendment violation.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                               - 8 -